Name: 79/374/EEC: Commission Decision of 23 March 1979 refusing to accept the scientific character of the apparatus described as 'Digital-Computersystem PDP - 11T34-FB'
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  information and information processing;  mechanical engineering
 Date Published: 1979-04-07

 Avis juridique important|31979D037479/374/EEC: Commission Decision of 23 March 1979 refusing to accept the scientific character of the apparatus described as 'Digital-Computersystem PDP - 11T34-FB' Official Journal L 087 , 07/04/1979 P. 0028 - 0028 Greek special edition: Chapter 02 Volume 7 P. 0202 COMMISSION DECISION of 23 March 1979 refusing to accept the scientific character of the apparatus described as "Digital-Computersystem PDP - 11T34-FB" (79/374/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), Having regard to Commission Regulation (EEC) No 3195/75 of 2 December 1975 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (2), and in particular Articles 4 and 5 thereof, Whereas, by letter dated 22 September 1978, the German Government requested the Commission to invoke the procedure laid down in Articles 4 and 5 of Regulation (EEC) No 3195/75 in order to determine whether or not the apparatus described as "Digital-Computersystem PDP - 11T34-FB", intended for use as a demonstration and practice computer in the course of EDP training and, in particular, for model tests in computer-aided education and for the development of teaching/learning programmes for scholastic purposes, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 4 (5) of Regulation (EEC) No 3195/75, a group of experts composed of representatives of all the Member States met on 7 February 1979 within the Committee on Duty-Free Arrangements to examine this particular case; Whereas this examination showed that the apparatus in question is in current use and does not have any special characteristics rendering it specifically suited to pure scientific research ; whereas it can be used in very many areas of data processing ; whereas its use in the case in question could not alone confer upon it the character of a scientific apparatus specifically suited to pure scientific research ; whereas it therefore cannot be regarded as a scientific apparatus, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Digital-Computersystem PDP - 11T34-FB" is not considered to be a scientific apparatus. Article 2 This Decision is addressed to the Member States. Done at Brussels, 23 March 1979. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 316, 6.12.1975, p. 17.